MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                               Jul 29 2015, 10:17 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      David T.A. Mattingly                                      Gregory F. Zoeller
      Mattingly Legal, LLC                                      Attorney General of Indiana
      Lafayette, Indiana
                                                                Kelly A. Miklos
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Yorel M. Wallace,                                         July 29, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                79A02-1411-CR-815
              v.                                                Appeal from the Tippecanoe
                                                                Superior Court.
                                                                The Honorable Randy J. Williams.
      State of Indiana,                                         Cause No. 79D01-1204-FB-4
      Appellee-Plaintiff.




      Darden, Senior Judge


                                       Statement of the Case
[1]   Yorel M. Wallace appeals the trial court’s revocation of his probation. We

      dismiss his appeal.



      Court of Appeals of Indiana | Memorandum Decision 79A02-1411-CR-815 | July 29, 2015               Page 1 of 5
                                                     Issue
[2]   Wallace argues that there was insufficient evidence to support the revocation of

      his probation. However, because there is no effective relief we can provide,

      Wallace’s argument is moot, and his appeal is dismissed.


                               Facts and Procedural History
[3]   On January 3, 2013, Wallace pleaded guilty to one count of sexual misconduct

      with a minor, a Class C felony. Ind. Code § 35-42-4-9 (2007). He was

      sentenced to five years, with four years executed (three years in the Department

      of Correction and one year in the county community correction program) and

      one year suspended to probation. Within a few days of his release from prison

      on April 1, 2014, Wallace met with his probation officer. On May 7, 2014, the

      State filed a petition to revoke Wallace’s probation alleging that he had failed to

      maintain contact with the probation department and to initiate his one year of

      supervision with the community correction program. On September 9, 2014,

      the trial court held a hearing on the petition to revoke probation and took the

      matter under advisement. A month later, the court issued its order finding that

      Wallace had violated his probation. On October 21, 2014, a disposition hearing

      was held, and Wallace was sentenced to 310 days in the Department of

      Correction, which the court found was equal to time served. The court also

      extended Wallace’s probation for one year so that he could complete a sex

      offender treatment program. The court stated that upon Wallace’s completion

      of the program, it would set aside any further probation. In addition, the court

      set aside the condition that Wallace complete one year of community
      Court of Appeals of Indiana | Memorandum Decision 79A02-1411-CR-815 | July 29, 2015   Page 2 of 5
      correction as a condition of probation. On November 21, 2014, Wallace filed

      his notice of appeal challenging the court’s determination that he had violated

      his probation.


[4]   During the pendency of this appeal, the State filed a second petition to revoke

      Wallace’s probation on March 17, 2015. At a hearing in April 2015, Wallace

      admitted to the allegations in the second petition to revoke, and the trial court

      found that he had violated his probation by failing to complete the sex offender

      treatment program as ordered and by failing to report for a drug screen

      scheduled on February 10, 2015. The court sentenced Wallace to twenty-six

      days at the county jail, with nine days of credit for time served and equivalent

      good time credit, and ordered him discharged from probation as unsuccessful.


                                   Discussion and Decision
[5]   In this appeal, Wallace contends there was insufficient evidence for the trial

      court to find he had violated his probation under the first petition to revoke.

      The State responds that this appeal is moot because Wallace has served his

      sentence and has been terminated from probation.


[6]   This Court has previously noted:


              [W]here the principal questions at issue cease to be of real
              controversy between the parties, the errors assigned become
              moot questions and this [C]ourt will not retain jurisdiction to
              decide them. Stated differently, when we are unable to provide
              effective relief upon an issue, the issue is deemed moot, and we
              will not reverse the trial court’s determination where absolutely
              no change in the status quo will result.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1411-CR-815 | July 29, 2015   Page 3 of 5
       Bell v. State, 1 N.E.3d 190, 192 (Ind. Ct. App. 2013).


[7]    In April 2015, while the present case was pending, Wallace admitted to

       violating his probation by failing to complete the sex offender treatment

       program and failing to report for a scheduled drug screen. The court sentenced

       him to twenty-six days in the county jail, with eighteen days of credit time, and

       ordered him discharged from probation. Wallace has served his sentence and

       has been released from custody as well as probation. Thus, we are unable to

       grant the relief he seeks because any decision we would render would result in

       no change in the status quo. Accordingly, his appeal is moot.


[8]    Additionally, we note that although moot cases are usually dismissed, Indiana

       courts have long recognized an exception to the general rule when the case

       involves a question of great public interest. Id. Typically, cases falling into this

       category raise important policy concerns and present issues that are likely to

       recur. Breedlove v. State, 20 N.E.3d 172, 174 (Ind. Ct. App. 2014), trans. denied.

       Nothing in the present case suggests that the issue raised by Wallace is of great

       public interest.


                                                  Conclusion
[9]    For the reasons stated, we conclude Wallace’s appeal is moot and we dismiss

       this case.


[10]   Dismissed.



       Court of Appeals of Indiana | Memorandum Decision 79A02-1411-CR-815 | July 29, 2015   Page 4 of 5
[11]   Baker, J., and Friedlander, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1411-CR-815 | July 29, 2015   Page 5 of 5